Exhibit 10.9

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”), originally dated
as of December 2, 2008, and amended as of February 23, 2010 (the “Effective
Date”), is made between CONSOL Energy Inc., CNX Center, 1000 CONSOL Energy
Drive, Canonsburg, Pennsylvania 15317, a Delaware corporation (the “Company”),
and Robert Pusateri (the “Executive”).

WITNESSETH:

WHEREAS, the Executive is a senior executive of the Company and has made and is
expected to continue to make major contributions to the short- and long-term
profitability, growth and financial strength of the Company; and

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that, as
is the case with many publicly held corporations, the possibility of a Change in
Control (as defined below) exists and that such possibility, and the uncertainty
and questions which it may raise among management, may result in the departure
or distraction of key management personnel to the detriment of the Company and
its stockholders; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control; and

WHEREAS, in consideration of the Executive’s continued employment with the
Company and the Executive’s agreement to waive certain rights he may have to
receive severance compensation and benefits under any applicable Company
severance plan or policy, as set forth below, the Company desires to provide the
Executive with certain compensation and benefits set forth in this Agreement in
order to ameliorate the financial and career impact on the Executive in the
event the Executive’s employment with the Company is terminated for a reason
related to a Change in Control; and

WHEREAS, the Executive agrees to waive any rights he may have under any Company
severance plan or policy with respect to severance compensation and benefits in
the event the Executive’s employment with the Company is terminated as the
result of an Involuntary Termination Associated With a Change in Control (as
defined below).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
Company and the Executive agree as follows:

1. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Base Pay” means the greater of (i) the Executive’s annual base salary rate,
exclusive of bonuses, commissions and other Incentive Pay, as in effect
immediately preceding the Executive’s Termination Date, or (ii) the Executive’s
annual base salary rate, exclusive of bonuses, commissions and other Incentive
Pay, as in effect immediately prior to the Change in Control.

(b) “Board” means the Board of Directors of the Company. If the Executive is
also a member of the Board, then in the case of any provision hereof that
requires action by, or a determination of, the Board in connection with this
Agreement, it is understood that such provision refers to the members of the
Board other than the Executive.

(c) “Cause” means a determination by the Board that the Executive has committed
any of the following acts:

 



--------------------------------------------------------------------------------

(i) the Executive has been convicted of, or the Executive has pleaded guilty or
nolo contendere to, (A) any felony, or (B) any misdemeanor involving fraud,
embezzlement or theft; or

(ii) the Executive has wrongfully disclosed material confidential information of
the Company or any Subsidiary, has intentionally violated any material express
provision of the Company’s code of conduct for executives and management
employees (as in effect on the date of the Change in Control), or has
intentionally failed or refused to perform any of his material assigned duties
for the Company; and any such failure or refusal has been demonstrably and
materially harmful to the Company.

Notwithstanding the foregoing, the Executive will not be deemed to have been
terminated for “Cause” under this subsection (ii) unless and until there has
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than the majority of the members of the Board plus
one member, finding that, in the good faith opinion of the Board, the Executive
has committed an act constituting “Cause,” as herein defined, and specifying the
particulars thereof in detail. Prior to any such determination, the Executive
shall be provided with reasonable notice of such pending determination and the
Executive, together with his counsel (if the Executive chooses to have counsel
present at such meeting), shall be provided with the opportunity to be heard
before the Board makes any such determination. Nothing herein will limit the
right of the Executive or his beneficiaries to contest the validity or propriety
of any such determination.

(d) “Change in Control” means the occurrence of any of the following events:

(i) the acquisition after the date hereof by any individual, entity or group
(within the meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than 25% of the combined voting power of the
then outstanding Voting Stock of the Company; provided, however, that for
purposes of this Section 1(d)(i), the following acquisitions will not constitute
a Change in Control: (A) any issuance of Voting Stock of the Company directly
from the Company that is approved by the Incumbent Board (as defined in
Section 1(d)(ii), below), (B) any acquisition by the Company of Voting Stock of
the Company, (C) any acquisition of Voting Stock of the Company by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, (D) any acquisition of Voting Stock of the Company by an underwriter
holding securities of the Company in connection with a public offering thereof,
or (E) any acquisition of Voting Stock of the Company by any Person pursuant to
a Business Combination that complies with clauses (A), (B) and (C) of Section
1(d)(iii), below; or

(ii) individuals who constitute the Board as of the Effective Date (the
“Incumbent Board,” as modified by this Section 1(d)(ii)), cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a Director subsequent to such date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least two-thirds of the Directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) will be deemed to have then been a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(iii) consummation of a reorganization, merger or consolidation of the Company
or a direct or indirect wholly owned subsidiary thereof, a sale or other
disposition

 

2



--------------------------------------------------------------------------------

(whether by sale, taxable or nontaxable exchange, formation of a joint venture
or otherwise) of all or substantially all of the assets of the Company, or other
transaction involving the Company (each, a “Business Combination”), unless, in
each case, immediately following such Business Combination, (A) all or
substantially all of the individuals and entities who were the beneficial owners
of Voting Stock of the Company immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then outstanding shares of Voting Stock of the entity resulting
from such Business Combination or any direct or indirect parent corporation
thereof (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), (B) no Person other than
the Company beneficially owns 25% or more of the combined voting power of the
then outstanding shares of Voting Stock of the entity resulting from such
Business Combination or any direct or indirect parent corporation thereof
(disregarding all “acquisitions” described in subsections (A)—(C) of Section 1
(d)(i)), and (C) at least a majority of the members of the Board of Directors of
the entity resulting from such Business Combination or any direct or indirect
parent corporation thereof were members of the Incumbent Board at the time of
the execution of the initial agreement or of the action of the Board providing
for such Business Combination; or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 1(d)(iii).

(e) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Consultancy Period” and “Consultancy Position” shall have the respective
meanings assigned to those terms in Section 2(d) hereof.

(h) “Constructive Termination Associated With a Change in Control” means the
termination of the Executive’s employment with the Company by the Executive as a
result of the occurrence without the Executive’s written consent of one of the
following events:

(i) a material adverse change in the Executive’s position with the Company
and/or a Subsidiary (or any successor thereto by operation of law or otherwise)
(but excluding any loss of any position with a Subsidiary with respect to which
the Executive is not separately compensated) as compared to the Executive’s
position with the Company (and/or a Subsidiary) immediately prior to the Change
in Control;

(ii) (A) a material reduction in the Executive’s annual base salary rate,
exclusive of bonuses, commissions and other Incentive Pay, as in effect
immediately prior to the Change in Control; (B) a material reduction in the
Executive’s Target Bonus opportunity in effect immediately prior to the Change
in Control; or (C) a material reduction in the level of Employee Benefits
provided to the Executive immediately prior to the Change in Control (excluding
any reduction that is generally applicable to all or substantially all salaried
Company employees);

(iii) a material adverse change in circumstances has occurred following a Change
in Control, including, without limitation, a material change in the scope of the
business or other activities for which the Executive was responsible immediately
prior to the Change in Control, which has rendered the Executive unable to carry
out, has materially hindered the Executive’s performance of, or has caused the
Executive to suffer a material reduction in, any of the authorities, powers,
functions, responsibilities or duties attached to the position held by the
Executive immediately prior to the Change in Control; a good faith determination
by the

 

3



--------------------------------------------------------------------------------

Executive (that a material adverse change has occurred) will be conclusive and
binding upon the parties hereto unless otherwise shown by the Company to be not
in good faith);

(iv) in connection with the liquidation, dissolution, merger, consolidation or
reorganization of the Company or transfer of all or substantially all of its
business and/or assets, the Company breached this Agreement by not requiring the
successor or successors (by liquidation, merger, consolidation, reorganization,
transfer or otherwise) to which all or substantially all of its business and/or
assets have been transferred (by operation of law or otherwise) to assume all
duties and obligations of the Company under this Agreement pursuant to
Section 14(a); or

(v) the relocation of the Executive’s principal work location (other than in
connection with a relocation contemplated by the Company as of the date hereof
or pursuant to organizational changes in accordance with past practice) to a
location that increases the Executive’s normal work commute by fifty (50) miles
or more as compared to the Executive’s normal work commute immediately prior to
the Change in Control (excluding in the case of an Executive who is a Vice
President/General Manager of Coal Operations, a transfer to a comparable
position at another Company or Subsidiary mining facility), or that the
Executive’s required travel away from his office in the course of discharging
his responsibilities or duties of his job is materially increased as compared to
that which was required of the Executive in any of the three (3) full years
immediately prior to the Change in Control.

Without limiting the generality or effect of the foregoing, the Executive shall
have no right to terminate employment in a Constructive Termination Associated
With a Change in Control in connection with an event described above unless
(A) the Executive provides written notice to the Company within one month of the
occurrence of such event that identifies such event with particularity, and
(B) the Company fails to correct such event within thirty (30) days after
receipt of such notice from the Executive, and (C) such termination must occur
within sixty (60) days after the expiration of the failure of the Company to
correct the event.

In no event shall the termination of the Executive’s employment with the Company
on account of the Executive’s death or Disability or because the Executive
engaged in conduct constituting Cause be deemed to be a Constructive Termination
Associated With a Change in Control.

(i) “Disability” means the Executive becomes permanently disabled within the
meaning of, and begins actually to receive disability benefits pursuant to, the
long-term disability plan in effect for, or applicable to, the Executive.

(j) “Employee Benefits” means the perquisites, benefits and service credit for
benefits as provided under any and all employee retirement income and welfare
benefit policies, plans, programs or arrangements in which the Executive is
entitled to participate, including, without limitation, any stock option,
performance share, performance unit, stock purchase, stock appreciation,
savings, pension, supplemental executive retirement, or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by the Company or a Subsidiary), disability,
salary continuation, expense reimbursement and other employee benefit policies
that may exist as of a Change in Control or any successor policies, plans or
arrangements that provide substantially similar perquisites or benefits.

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(l) “Incentive Pay” means the greater of: (i) the Executive’s Target Bonus for
which the Executive was eligible during the period that includes the Termination
Date, or (ii) the average of the annual bonuses paid by the Company to the
Executive for the three years prior to the year that includes

 

4



--------------------------------------------------------------------------------

the Termination Date. For purposes of this definition, “Target Bonus” means 100%
of the amount established under the CONSOL Energy Inc. Executive Annual
Incentive Plan, and any other annual bonus, applicable incentive, commission or
other sales incentive compensation, or comparable incentive payment opportunity
which, in the sole discretion of the Company, is deemed to constitute a Target
Bonus, in addition to Base Pay, for which the Executive was eligible to receive,
but did not receive prior to his Termination Date, in regard to services
rendered in the year covered by the Executive’s Termination Date and which is to
be made pursuant to any bonus, incentive, profit-sharing, performance,
discretionary pay or similar agreement, policy, plan, program or arrangement
(whether or not funded) of the Company or a Subsidiary, or any successor
thereto. For purposes of this definition, “Incentive Pay” does not include any
stock option, stock appreciation, stock purchase, restricted stock, the CONSOL
Energy Inc. Long-Term Incentive Programs or similar plan, program, arrangement
or grant, one time bonus or payment (including, but not limited to, any sign-on
bonus), any amounts contributed by the Company for the benefit of the Executive
to any qualified or nonqualified deferred compensation plan, whether or not
provided under an arrangement described in the prior sentence, or any amounts
designated by the parties as amounts other than Incentive Pay.

(m) “Involuntary Termination Associated With a Change in Control” means the
termination of the Executive’s employment related to a Change in Control:
(i) involuntarily by the Company for any reason other than Cause, the
Executive’s death or the Executive’s Disability, or (ii) on account of a
Constructive Termination Associated With a Change in Control.

(n) “Restricted Business” means any business function with a direct competitor
of the Company that is substantially similar to the business function performed
by the Executive with the Company immediately prior to his Termination Date.

(o) “Restricted Territory” means the counties, towns, cities or states of any
country in which the Company operates or does business.

(p) “Subsidiary” means any Company controlled affiliate.

(q) “Termination Date” means the last day of the Executive’s employment with the
Company.

(r) “Termination of Employment” means, except as provided in the following
sentence and subject to the provisions of Section 19(b), the termination of the
Executive’s active employment relationship with the Company on account of an
Involuntary Termination Associated With a Change in Control. For purposes of the
non-solicitation provision of Section 10 of this Agreement, the term
“Termination of Employment” shall mean the termination of the Executive’s
employment relationship with the Company for any reason.

(s) “Voting Stock” means securities entitled to vote generally in the election
of directors.

2. Termination Associated With a Change in Control.

(a) Involuntary Termination Associated With a Change in Control. In the event
the Executive’s employment is terminated after, or in connection with, a Change
in Control, on account of (i) an Involuntary Termination Associated With a
Change in Control within the two year period after the Change in Control, or
(ii) an involuntary termination by the Company (other than for Cause or due to
the Executive’s death or Disability) that (A) occurs not more than three
(3) months prior to the date on which a Change in Control occurs, or (B) is
requested by a third party who initiates a Change in Control, the Executive
shall be entitled to the benefits provided in subsection (b) of this Section 2.
For purposes of subsection 2(a)(ii)(B) above, to be eligible to receive amounts
described in Section 2(b) below, a Change in Control must be consummated within
the twelve (12) month period following the Executive’s

 

5



--------------------------------------------------------------------------------

Termination Date, except in circumstances pursuant to which the consummation of
the Change in Control is delayed, through no failure of the Company or the third
person, by a governmental or regulatory authority or agency with jurisdiction
over the matter, or as a result of other similar circumstances where a third
party approval is necessary and is delayed. In such a circumstance, the
remainder of the twelve (12) month period shall be tolled and shall recommence
upon termination of the delaying event.

(b) Compensation and Benefits Upon Involuntary Termination Associated With a
Change in Control. In the event a termination described in subsection (a) of
this Section 2 occurs, and subject to the Executive’s compliance with the
provisions of Section 4 hereof, the Company shall pay and provide to the
Executive after his Termination Date:

(i) A lump sum cash payment equal to (A) 2.0 times Base Pay, plus (B) 2.0 times
Incentive Pay.

(ii) The Executive shall receive a pro rated payment of his Incentive Pay for
the year in which his Termination of Employment occurs. The pro rated payment
shall be based on the Executive’s Incentive Pay as of the Executive’s
Termination Date, multiplied by a fraction, the numerator of which is the number
of days during which the Executive was employed by the Company in the year of
his termination and the denominator of which is 365.

(iii) For the eighteen (18)-month period immediately following the Date of
Termination or, if later, the closing dates for the Change in Control:

(1) If the Executive elects COBRA Continuation Coverage, the Executive shall
continue to participate in all medical, dental and vision insurance plans he was
participating in on the Termination Date, and the Company shall pay the
applicable premium. During the applicable period of coverage described in the
foregoing sentences, the Executive shall be entitled to benefits on
substantially the same basis and cost as would have otherwise been provided had
the Executive not separated from service. To the extent that such benefits are
available under the above-referenced benefit plans and the Executive had such
coverage immediately prior to termination of employment, such continuation of
benefits for the Executive shall also cover the Executive’s dependents for so
long as the Executive is receiving benefits under this paragraph (iii). The
COBRA Continuation Period for medical and dental insurance under this paragraph
(iii) shall be deemed to run concurrent with the continuation period federally
mandated by COBRA (generally 18 months), or any other legally mandated and
applicable federal, state, or local coverage period for benefits provided to
terminated employees under the health care plan. For purposes of this Agreement,
(1) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and (2) “COBRA Continuation Period” shall mean the continuation period
for medical and dental insurance to be provided under the terms of this
Agreement which shall commence on the first day of the calendar month following
the month in which the date of termination falls and generally shall continue
for an 18 month period.

(iv) If the Executive would have been eligible for post-retirement medical and
dental coverage had he retired from employment during the period of eighteen
(18) months following his Termination Date, but is not so eligible as the result
of his termination, then, at the conclusion of the benefit continuation period
described in (iii) above, the Company shall take all commercially reasonable
efforts to provide the Executive with additional continued group medical and
dental coverage comparable to that which would have been available to him from
time to time under the Company’s post-retirement medical and dental benefit
program, for as long as such coverage would have been available under such
program. It is specifically acknowledged by the Executive that if such coverage
is provided under a Company sponsored self insured plan, it will be provided on
an after-tax basis and the Executive will have income imputed to him

 

6



--------------------------------------------------------------------------------

annually equal to the fair market value of the premium. If this coverage cannot
be provided by the Company, (or where such continuation would adversely affect
the tax status of the plan pursuant to which the coverage is provided), then as
an alternative, the Company will reimburse the Executive in lieu of such
coverage an amount equal to the Executive’s actual and reasonable after-tax cost
of continuing comparable coverage.

Reimbursement to the Executive pursuant to subsections (iii) or (iv) above will
be available only to the extent that (1) such expense is actually incurred for
any particular calendar year and reasonably substantiated; (2) reimbursement
shall be made no later than the end of the calendar year following the year in
which such expense is incurred by the Executive; (3) no reimbursement provided
for any expense incurred in one taxable year will affect the amount available in
another taxable year; and (4) the right to this reimbursement is not subject to
liquidation or exchange for another benefit. Notwithstanding the foregoing,
under subsection (iii), no reimbursement will be provided for any expense
incurred following the eighteen (18) months or for any expense which relates to
coverage after such date.

(v) A lump sum cash payment equal to the total amount that the Executive would
have received under the Company’s 401(k) plan as a Company match if the
Executive was eligible to participate in the Company’s 401(k) plan for the
twenty-four (24)-month period after his Termination Date and he contributed the
maximum amount to the plan for the match. Such amount shall be determined based
on the assumption that the Executive would have received annual Base Pay plus
Incentive Pay during such period in the amounts set forth in Sections 2(b)(i)
and (ii) above.

(vi) A lump sum cash payment equal to the difference between the present value
of the Executive’s accrued pension benefits at his Termination Date under the
Company’s qualified defined benefit plan and (if eligible) any plan or plans
sponsored by the Company providing nonqualified retirement benefits (which
currently includes the CONSOL Energy Inc. Supplemental Retirement Plan and The
Retirement Restoration Plan of CONSOL Energy Inc.) (the qualified and
nonqualified plans together being referred to as the “pension plans”) and the
present value of the accrued pension benefits to which the Executive would have
been entitled under the pension plans if the Executive had continued
participation in those plans for the twenty-four (24)-month period after his
Termination Date. Such amount shall be determined based on the assumption that
the Executive would have received annual Base Pay plus Incentive Pay during such
period in the amounts set forth in Sections 2(b)(i) and (ii) above.

(vii) A lump sum cash payment of $25,000 in order to cover the cost of
outplacement assistance services for the Executive and other expenses associated
with seeking another employment position.

(viii) The Executive shall receive any amounts earned, accrued or owing but not
yet paid to the Executive as of his Termination Date, payable in a lump sum, and
any benefits accrued or earned in accordance with the terms of any applicable
benefit plans and programs of the Company.

(ix) All payments under this subsection 2(b) will be made in a lump sum no later
than 60 days after the date of termination (or, if later, the closing date of
the Change in Control, as applicable); provided, however, that the benefits due
under subsections (iii) and (iv) shall be provided as specified thereunder.

(c) Vesting of Equity Rights. Notwithstanding any provision to the contrary in
any applicable plan, program or agreement, upon the occurrence of a Change in
Control, all stock options, stock appreciation rights, restricted stock,
restricted stock units and other equity rights held by the Executive will become
fully vested and/or exercisable, as the case may be, on the date on which the

 

7



--------------------------------------------------------------------------------

Change in Control occurs, and all stock options or stock appreciation rights
held by the Executive shall remain exercisable for the period set forth in the
award agreement covering the options or rights.

(d) Consultancy Period Option. In the case of any Involuntary Termination
Associated With a Change in Control, the Company may, in its sole discretion,
elect to require reasonable cooperation from the Executive following the
Executive’s Termination Date for a period (the “Consultancy Period”) not to
exceed eighteen (18) months. In the event that the Company so elects, the
Executive shall, during the pendency of the Consultancy Period, be available
from time to time, at the request of the Company’s Chairman of the Board or
Chief Executive Officer, to provide advice and assistance concerning (i) the
transition of the Executive’s duties and responsibilities to any successor to
his position, and (ii) any other matters concerning the Company’s corporate,
business and financial affairs which are consistent with the Executive’s
expertise and experience. Such advice and assistance may, at the Executive’s
option, be provided either in person or by telephone or videoconference. In no
event shall the Company request, nor shall the Executive be required to provide
more than five (5) hours of consulting services per work week, nor to provide
such services other than during normal Company business hours. The Executive
shall be reimbursed by the Company for any reasonable expenses incurred in
connection with the performance of such services, subject to compliance with the
Company’s standard policies and procedures regarding reimbursement of expenses.
The Executive shall be permitted, during the Consultancy Period, to engage in
other business and personal activities; provided, that such activities are not
inconsistent with the Executive’s duties under Sections 9 and 10 hereof.

3. Termination of Employment on Account of Disability, Cause or Death.
Notwithstanding anything in this Agreement to the contrary, if the Executive’s
employment terminates on account of Disability, the Executive shall be entitled
to receive disability benefits under any disability program maintained by the
Company that covers the Executive, and the Executive shall not be considered to
have terminated employment under this Agreement and shall not receive benefits
pursuant to Section 2 hereof. If the Executive’s employment terminates on
account of Cause or because of his death, the Executive shall not be considered
to have terminated employment under this Agreement and shall not receive
benefits pursuant to Section 2 hereof.

4. Release. To receive the consideration described in Sections 2(b) of this
Agreement, the Executive must sign a Separation of Employment and General
Release Agreement, substantially in the form attached hereto as Annex A (the
“Release”), deliver the signed Release to the Company’s General Counsel within
thirty (30) days (unless a longer period is required by law), and not revoke the
Release within the seven-day revocation period provided for in the Release.

5. Enforcement. Without limiting the rights of the Executive at law or in
equity, if the Company fails to make any payment or provide any benefit required
to be made or provided hereunder on a timely basis, the Company will pay
interest on the amount or value thereof at an annualized rate of interest equal
to the so-called composite “prime rate” as quoted from time to time during the
relevant period in the Eastern Edition of The Wall Street Journal. Such interest
will be payable as it accrues on demand. Any change in such prime rate will be
effective on and as of the date of such change.

6. Limit on Payments by the Company.

(a) The provisions of this Section 6 shall apply notwithstanding anything in
this Agreement or any other agreement to the contrary. In the event that it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would constitute an “excess parachute payment” within the meaning of
Section 280G of the Code, Company will apply a limitation on the Payment amount
as specified in Section 6(b) unless it is determined that the “Net After Tax
Benefits” to the Executive would be greater if the limitations of Section 6(b)
were not imposed. For purposes of this Section 6, “Net After Tax Benefits” shall
mean the

 

8



--------------------------------------------------------------------------------

present value of the Payments net of all taxes imposed on the Executive with
respect thereto, including but not limited to excise taxes imposed under
Section 4999 of the Code.

(b) The aggregate present value of the Payments under Section 2(b) of this
Agreement (“Agreement Payments”) shall be reduced (but not below zero) to the
Reduced Amount; provided, however, that any such reduction shall be applied
to Agreement Payments that do not constitute deferred compensation and are
exempt or otherwise excepted from coverage under Section 409A (but excluding
stock options or other stock rights). The “Reduced Amount” shall be an amount
expressed in present value which maximizes the aggregate present value of
Agreement Payments without causing any Payment to be subject to the limitation
of deduction under Section 280G of the Code. For purposes of this Section 6,
“present value” shall be determined in accordance with Section 280G(d)(4) of the
Code.

(c) Except as set forth in the next sentence, all determinations to be made
under this Section 6 shall be made by the nationally recognized independent
public accounting firm used by the Company immediately prior to the Change in
Control (“Accounting Firm”), which Accounting Firm shall provide its
determinations and any supporting calculations to the Company and the Executive
within ten (10) days of the Executive’s Termination Date. The value of the
Executive’s non-competition covenant under Section 10(a) of this Agreement shall
be determined by independent appraisal by a nationally-recognized business
valuation firm acceptable to both the Executive and the Company, and a portion
of the Agreement Payments shall, to the extent of that appraised value, be
specifically allocated as reasonable compensation for such non-competition
covenant and shall not be treated as a parachute payment. Any such determination
by the Accounting Firm shall be binding upon the Company and the Executive.

(d) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section 6 shall be borne solely by the
Company.

7. No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable
employment following the Termination Date. Accordingly, the payment of the
severance compensation by the Company to the Executive in accordance with the
terms of this Agreement is hereby acknowledged by the Company to be reasonable,
and the Executive will not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
will any profits, income, earnings or other benefits from any source whatsoever
create any mitigation, offset, reduction or any other obligation on the part of
the Executive hereunder or otherwise. Notwithstanding anything to the contrary
contained herein, as a condition to accepting benefits provided hereunder, the
Executive will be required to waive, and will be deemed to have waived, any
other right or entitlement to severance or termination benefits from the Company
or its Subsidiaries.

8. Legal Fees and Expenses. In the event of a Change in Control, it is the
intent of the Company that the Executive not be required to incur legal fees and
the related expenses associated with the interpretation, enforcement or defense
of the Executive’s rights under this Agreement by litigation or otherwise
because the cost and expense thereof would detract from the benefits intended to
be extended to the Executive hereunder. Accordingly, if a Change in Control
occurs and it should appear to the Executive that the Company has failed to
comply with any of its obligations under this Agreement or in the event that the
Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, the Executive the
benefits provided or intended to be provided to the Executive under Section 2 of
this Agreement, the Company irrevocably authorizes the Executive from time to
time to retain counsel of the Executive’s choice, at the expense of the Company
as hereafter provided, to advise and represent the Executive in connection with
any such interpretation, enforcement or defense, including without limitation
the initiation or defense of any litigation or other legal action, whether by or
against the Company or any Director, officer or employee of the Company, in any
jurisdiction. Notwithstanding any existing or prior attorney-client relationship
between the Company and such counsel, the Company

 

9



--------------------------------------------------------------------------------

irrevocably consents to the Executive’s entering into an attorney-client
relationship with such counsel, and in that connection, the Company and the
Executive agree that a confidential relationship will exist between the
Executive and such counsel. Without respect to whether the Executive prevails,
in whole or in part, in connection with any of the foregoing, the Company will
pay and be solely financially responsible for any and all reasonable attorneys’
and related fees and expenses incurred by the Executive in connection with any
of the foregoing; provided that, in regard to such matters, the Executive has
not acted frivolously, in bad faith or with no colorable claim of success. Such
fees and expenses will be paid by the Company as they are incurred by the
Executive, but in no event later than the end of the Executive’s taxable year
following the Executive’s taxable year in which the Executive incurs the fees
and expenses. In addition, no reimbursement provided for any expense incurred in
one taxable year will affect the amount available in another taxable year, and
the right to this reimbursement is not subject to liquidation or exchange for
another benefit.

9. Confidentiality. The Executive hereby covenants and agrees that, except as
specifically requested or directed by the Company, he will not disclose to any
person not employed by the Company, or use in connection with engaging in
competition with the Company, any confidential or proprietary information (as
defined below) of the Company. For purposes of this Agreement, the term
“confidential or proprietary information” will include all information of any
nature and in any form that is owned by the Company and that is not publicly
available (other than by the Executive’s breach of this Section 9) or generally
known to persons engaged in businesses similar or related to those of the
Company. Confidential or proprietary information will include, without
limitation, the Company’s financial matters, customers, employees, industry
contracts, strategic business plans, product development (or other proprietary
product data), marketing plans, consulting solutions and processes, and all
other secrets and all other information of a confidential or proprietary nature
which is protected by the Uniform Trade Secrets Act. For purposes of the
preceding two sentences, the term “Company” will also include any Subsidiary
(collectively, the “Restricted Group”). The foregoing obligations imposed by
this Section 9 will not apply (i) in the course of the business of and for the
benefit of the Company, (ii) if such confidential or proprietary information has
become, through no fault of the Executive, generally known to the public, or
(iii) if the Executive is required by law to make disclosure (after giving the
Company notice and an opportunity to contest such requirement).

10. Covenants Not to Compete and Not to Solicit. In the event of the Executive’s
Termination of Employment, the Company’s obligations to provide the payments and
benefits set forth in Section 2 shall be expressly conditioned upon the
Executive’s compliance with the covenants not to compete and not to solicit as
provided herein. In the event the Executive breaches his obligations to the
Company as provided herein, the Company’s obligations to provide the payments
and benefits set forth in Section 2 shall cease, without prejudice to any other
remedies that may be available to the Company.

(a) Covenant Not to Compete. If the Executive is receiving payments and benefits
under Section 2 above (or subsequently becomes entitled thereto because of a
termination described in Section 2(a)(ii)), then, for a period of one (1) year
following the Executive’s Termination Date, the Executive shall not directly or
indirectly engage in (whether as an employee, consultant, proprietor, partner,
director or otherwise), or have any ownership interest in, or participate in a
financing, operation, management or control of, any person, firm, corporation or
business that is a Restricted Business in a Restricted Territory without the
prior written consent of the Board. For this purpose, ownership of no more than
5% of the outstanding Voting Stock of a publicly traded corporation shall not
constitute a violation of this provision.

(b) Covenant Not to Solicit. If the Executive is receiving payments and benefits
under Section 2 above (or subsequently becomes entitled thereto because of a
termination described in Section 2(a)(ii)), then, for a period of two (2) years
following the Executive’s Termination Date, the Executive shall not:
(i) solicit, encourage or take any other action which is intended to induce any
other employee of the Company to terminate his employment with the Company; or
(ii) interfere in any manner with the contractual or employment relationship
between the Company and any such employee of the

 

10



--------------------------------------------------------------------------------

Company. The foregoing shall not prohibit the Executive or any entity with which
the Executive may be affiliated from hiring a former employee of the Company;
provided, that such hiring results exclusively from such former employee’s
affirmative response to a general recruitment effort.

(c) Interpretation. The covenants contained herein are intended to be construed
as a series of separate covenants, one for each county, town, city and state or
other political subdivision of a Restricted Territory. Except for geographic
coverage, each such separate covenant shall be deemed identical in terms to the
covenant contained in the preceding subsections. If, in any judicial proceeding,
the court shall refuse to enforce any of the separate covenants (or any part
thereof) deemed included in such subsections, then such unenforceable covenant
(or such part) shall be deemed to be eliminated from this Agreement for the
purpose of those proceedings to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced.

(d) Reasonableness. In the event that the provisions of this Section 10 shall
ever be deemed to exceed the time, scope or geographic limitations permitted by
applicable laws, then such provisions shall be reformed to the maximum time,
scope or geographic limitations, as the case may be, permitted by applicable
laws.

11. Employment Rights. Nothing expressed or implied in this Agreement will
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any Subsidiary prior to or
following any Change in Control.

12. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

13. Term of Agreement. The term of this Agreement shall commence on the
Effective Date hereof and shall continue until December 31, 2008; provided,
however, that commencing on January 1, 2009, and each January 1 thereafter, the
term of this Agreement shall automatically be extended until the following
December 31, unless the Company gives notice not later than October 31 of the
preceding year that it does not wish to extend this Agreement; and provided,
further, that regardless of any such notice by the Company, this Agreement shall
continue in effect for a period of eighteen (18) months beyond the term provided
herein if a Change in Control of the Company occurs during the period that this
Agreement is in effect.

14. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees. This Agreement will supersede the
provisions of any employment or other agreement between the Executive and the
Company that relate to any matter that is also the subject of this Agreement,
and such provisions in such other agreements will be null and void.

 

11



--------------------------------------------------------------------------------

(c) This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
14(a) and (b). Without limiting the generality or effect of the foregoing, the
Executive’s right to receive payments hereunder will not be assignable,
transferable or delegable, whether by pledge, creation of a security interest,
or otherwise, other than by a transfer by the Executive’s will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 14(c), the Company will have no liability to
pay any amount so attempted to be assigned, transferred or delegated.

15. Notices. For all purposes of this Agreement, all communications, including
without limitation, notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed by the recipient), or five
(5) business days after having been mailed by United States registered or
certified mail, return receipt requested, postage prepaid, or three (3) business
days after having been sent by a nationally recognized courier service for
overnight/next-day delivery, such as FedEx, UPS, or the United States Postal
Service, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive office and to the Executive at his principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
will be effective only upon receipt.

16. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the Commonwealth of Pennsylvania, without giving effect to
the principles of conflict of laws of such Commonwealth.

17. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

18. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, expressed or implied with respect to the subject matter hereof
have been made by either party that are not set forth expressly in this
Agreement. References to Sections are to references to Sections of this
Agreement. Any reference in this Agreement to a provision of a statute, rule or
regulation will also include any successor provision thereto. Whenever used
herein, the masculine includes the feminine.

19. Code Section 409A.

(a) If any benefit provided under this Agreement is subject to the provisions of
Section 409A of the Code and the regulations issued thereunder, the provisions
of the Agreement shall be administered, interpreted and construed in a manner
necessary to comply with Section 409A and the regulations issued thereunder (or
disregarded to the extent such provision cannot be so administered, interpreted,
or construed).

(b) Severance benefits are payable only if the Executive is involuntarily
terminated by the Company as provided under this Agreement. For purposes of the
Agreement, the Executive shall be considered to have experienced a termination
of employment only if the Executive has terminated

 

12



--------------------------------------------------------------------------------

employment with the Company and all of its controlled group members within the
meaning of Section 409A of the Code. For purposes hereof, the determination of
controlled group members shall be made pursuant to the provisions of
Section 414(b) and 414(c) of the Code; provided that the language “at least 50
percent” shall be used instead of “at least 80 percent” in each place it appears
in Section 1563(a)(1), (2) and (3) of the Code and Treas. Reg. § 1.414(c)-2.
Whether the Executive has terminated employment will be determined based on all
of the facts and circumstances and in accordance with the guidance issued under
Section 409A of the Code.

(c) For purposes of Section 409A, each severance benefit payment shall be
treated as a separate payment. Each payment under this Agreement is intended to
be excepted from Section 409A to the maximum extent provided under Section 409A
as follows: (i) each payment that is scheduled to be made on or before
March 15th of the calendar year following the calendar year containing the
Executive’s termination date (or, if later, the closing date of the Change in
Control) is intended to be excepted under the short-term deferral exception as
specified in Treas. Reg. § 1.409A-1(b)(4); (ii) post-termination medical
benefits are intended to be excepted under the medical benefits exceptions as
specified in Treas. Reg. § 1.409A-1(b)(9)(v)(B); and (iii) each payment that is
not otherwise excepted under the short-term deferral exception or medical
benefits exception is intended to be excepted under the involuntary pay
exception as specified in Treas. Reg. § 1.409A-1(b)(9)(iii). The Executive shall
have no right to designate the date of any payment under this Agreement.

(d) With respect to payments subject to Section 409A of the Code (and not
excepted therefrom), if any, it is intended that each payment is paid on
permissible distribution event and at a specified time consistent with
Section 409A of the Code. The Company reserves the right to accelerate and/or
defer any payment to the extent permitted and consistent with
Section 409A. Notwithstanding any provision of this Agreement to the contrary,
to the extent that a payment hereunder is subject to Section 409A of the Code
(and not excepted therefrom) and payable on account or a termination of
employment, such payment shall be delayed for a period of six months after the
date of termination (or, if earlier, the death of the Executive) if the
Executive is a “specified employee” (as defined in Section 409A of the Code and
determined in accordance with the procedures established by the Company). Any
payment that would otherwise have been due or owing during such six-month period
will be paid immediately following the end of the six-month period in the month
following the month containing the six (6)-month anniversary of the date of
termination.

20. Survival. Notwithstanding any provision of this Agreement to the contrary,
the parties’ respective rights and obligations under Sections 2, 6, 8, 9, and 10
will survive any termination or expiration of this Agreement or the termination
of the Executive’s employment for any reason whatsoever.

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same agreement.

[Remainder of Page Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

[Signature Page for Change In Control Agreement]

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered February 23, 2010, but effective as of the date first above
written.

 

CONSOL Energy Inc.

By:  

/s/ J. Brett Harvey

Name:   J. Brett Harvey Title:   President and Chief Executive Officer

Robert Pusateri

 

/s/ Robert Pusateri

 

14



--------------------------------------------------------------------------------

Annex A

SEPARATION OF EMPLOYMENT AND GENERAL RELEASE AGREEMENT

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this          day of             ,             , by and between
CONSOL Energy Inc. (the “Company”) and                      (the “Executive”).

WHEREAS, the Executive formerly was employed by the Company as
                    ; and

WHEREAS, the Executive and Company entered into a Change in Control Severance
Agreement, dated                     , 200  , (the “Severance Agreement”) which
provides for certain payments and benefits in the event that the Executive’s
employment is terminated on account of a reason set forth in the Severance
Agreement; and

WHEREAS, the Executive’s employment with the Company was terminated for reasons
that qualify the Executive to receive certain payments and benefits, as set
forth in Section 2(b) of the Severance Agreement, subject to, among other
things, the Executive’s execution of this Agreement.

NOW, THEREFORE, for and in consideration of the Company’s commitments in
Section 2(b) of the Severance Agreement, the Executive and the Company hereby
agree as follows:

1. (a) The Executive does hereby REMISE, RELEASE AND FOREVER DISCHARGE the
Company, its affiliates, subsidiaries and parents, and its and their respective
officers, directors, employees, and agents, and its and their respective
successors and assigns, heirs, executors, and administrators, as well as the
current and former fiduciaries of any pension, welfare, or other benefit plans
applicable to the employees or former employees of the Company, and the current
and former welfare and other benefit plans sponsored by the Company
(collectively, “Releasees”) from all causes of action, suits, debts, claims and
demands whatsoever in law or in equity, which the Executive ever had, now has,
or hereafter may have, whether known or unknown, or which the Executive’s heirs,
executors, or administrators may have, by reason of any matter, cause or thing
whatsoever, from the beginning of time to the date the Executive signs this
Agreement, and particularly, but without limitation of the foregoing general
terms, any claims arising from or relating in any way to the Executive’s
employment relationship with the Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship,
including, but not limited to, any claims arising under the Age Discrimination
in Employment Act, the Older Workers Benefit Protection Act, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Worker
Readjustment and Retraining Notification Act, the Consolidated Omnibus Budget
Reconciliation Act, the Employee Retirement Income Security Act of 1974, the
Pennsylvania Human Relations Act, and any other claims under any federal, state
or local common law, statutory, or regulatory provision, now or hereafter
recognized, and any claims for attorneys’ fees and costs. This Agreement is
effective without regard to the legal nature of the claims raised and without
regard to whether any such claims are based upon tort, equity, implied or
express contract or discrimination of any sort.

(b) Although Paragraph 1(a) is intended to be a general release, it is
understood and agreed that Paragraph 1(a) excludes claims related to the
Executive’s right to receive the payments and benefits described in Section 2(b)
of the Severance Agreement, as well as claims under any statute or common law
that the Executive is legally barred from releasing, such as the Executive’s
entitlement to vested pension benefits.

 

A-1



--------------------------------------------------------------------------------

(c) Nothing herein is intended to or shall preclude the Executive from filing a
charge with any appropriate federal, state or local government agency and/or
cooperating with said agency in its investigation. The Executive, however,
explicitly waives any right to file a personal lawsuit or receive monetary
damages that the agency may recover against the Releasees, without regard as to
who brought any said complaint or charge. Employee further agrees that to the
extent any relief, including monetary relief, is awarded in any such proceeding,
all amounts paid as consideration under Section 2(b) of the Separation Agreement
shall be a setoff and credit against any such award to the fullest extent
permitted by law.

(d) The Executive represents and agrees by signing below that the Executive has
not been denied any leave or benefit requested, has received the appropriate pay
for all hours worked for the Company, and has no known workplace injuries or
occupational diseases.

(e) To the fullest extent permitted by law, the Executive represents and affirms
that (i) [other than                     ,] the Executive has not filed or
caused to be filed on the Executive’s behalf any claim for relief against any
Releasee and, to the best of the Executive’s knowledge and belief, no
outstanding claims for relief have been filed or asserted against the Company or
any Releasee on the Executive’s behalf; and (ii) [other than
                    ,] the Executive has not reported any improper, unethical or
illegal conduct or activities to any supervisor, manager, department head, human
resources representative, agent or other representative of the Company, to any
member of the Company’s legal or compliance departments, or to the ethics
hotline, and has no knowledge of any such improper, unethical or illegal conduct
or activities. The Executive agrees to promptly dismiss with prejudice all
claims for relief filed before the date the Executive signs this Agreement.

2. The Company, for and in consideration of the commitments of the Executive as
set forth in this Agreement, and intending to be legally bound, does hereby
REMISE, RELEASE AND FOREVER DISCHARGE the Executive from all claims, demands or
causes of action arising out of facts or occurrences prior to the date of this
Agreement, but only to the extent the Company knows or reasonably should know of
such facts or occurrence and only to the extent such claim, demand or cause of
action relates to a violation of applicable law or the performance of the
Executive’s duties with the Company; provided, however, that this release of
claims shall not in any case be effective with respect to any claim by the
Company alleging a breach of the Executive’s obligations under this Agreement.
[Note: The Company and the Executive may, but shall not be required to mutually
agree on a case-by-case basis at the time of the signing of this release to
include the foregoing provision, or a substantially similar provision, to this
Agreement.

3. The Executive further agrees and recognizes that the Executive’s employment
relationship with the Company has been permanently severed, that the Executive
shall not seek employment with the Company or any affiliated entity at any time
in the future, and that the Company has no obligation to employ the Executive in
the future.

4. The Executive further agrees that the Executive will not disparage or subvert
the Company, or make any statement reflecting negatively on the Releasees
including, but not limited to, statements relating to the operation or
management of the Company, the Executive’s employment and the termination of the
Executive’s employment, irrespective of the truthfulness or falsity of such
statement.

5. The Executive acknowledges that if the Executive had not executed this
Agreement containing a release of all claims, the Executive would not have been
entitled to the payments and benefits set forth in Section 2(b) of the Severance
Agreement.

 

A-2



--------------------------------------------------------------------------------

6. This Agreement contains the entire agreement between the Company and the
Executive relating to the subject matter hereof. No prior or contemporaneous
oral or written agreements or representations may be offered to alter the terms
of this Agreement. To the extent Employee has entered into other agreements with
the Company that are not in conflict with this Agreement, including, but not
limited to the Severance Agreement, the terms of this Agreement shall not
supersede, but shall be in addition to such other agreements.

7. The Executive agrees not to disclose the terms of this Agreement or the
Severance Agreement to anyone, except the Executive’s spouse, attorney and, as
necessary, tax/financial advisor. Likewise, the Company agrees that the terms of
this Agreement will not be disclosed except as may be necessary to obtain
approval or authorization to fulfill its obligations hereunder or as required by
law. It is expressly understood that any violation of the confidentiality
obligation imposed hereunder constitutes a material breach of this Agreement.

8. The Executive represents that the Executive has returned to the Company and
does not presently have in the Executive’s possession or control any records and
business documents, whether on computer or hard copy, and other materials
(including but not limited to computer disks and tapes, computer programs and
software, office keys, correspondence, files, customer lists, technical
information, customer information, pricing information, business strategies and
plans, sales records and all copies thereof) (collectively, the “Corporate
Records”) provided by the Company and/or its predecessors, subsidiaries or
affiliates or obtained as a result of the Executive’s prior employment with the
Company and/or its predecessors, subsidiaries or affiliates, or created by the
Executive while employed by or rendering services to the Company and/or its
predecessors, subsidiaries or affiliates. In addition, the Executive has or will
promptly return in good condition any other Company owned equipment or property,
including, but not limited to, automobiles, personal data assistants, facsimile
machines, copy machines, pagers, credit cards, cellular telephone equipment,
business cards, laptops and computers. At the Executive’s request, the Company
will make reasonable arrangements to transfer cellular phone numbers and
personal fax numbers to the Executive.

9. Nothing in this Agreement shall prohibit or restrict the Executive from:
(i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s designated
legal, compliance or human resources officers; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.

10. The parties agree and acknowledge that the agreement by the Company
described herein, and the release of any asserted or unasserted claims against
the Releasees, are not and shall not be construed to be an admission of any
violation of any federal, state or local statute or regulation, or of any duty
owed by any of the Releasees to the Executive.

11. The Executive agrees and recognizes that should the Executive breach any of
the obligations or covenants set forth in Section 10 of the Severance Agreement,
the Company will have no further obligation to provide the Executive with the
consideration set in Section 2(b) of the Severance Agreement, and will have the
right to seek repayment of all consideration paid up to the time of any such
breach. Notwithstanding the foregoing, the Executive acknowledges that if the
Executive breaches Section 10 of the Severance Agreement, and if the Company’s
terminates or recovers any of the payments or benefits provided under
Section 2(b) of the Severance Agreement (as provided for in Section 10 of the
Severance Agreement), the release provided by Section 1 of this Agreement shall
remain valid and enforceable.

 

A-3



--------------------------------------------------------------------------------

12. The Executive further agrees that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as to an equitable accounting of all earnings, profits
and other benefits arising from any violations of this Agreement, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.

13. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Pennsylvania.

14. The Executive certifies and acknowledges as follows:

(a) That the Executive has read the terms of this Agreement, and that the
Executive understands its terms and effects, including the fact that the
Executive has agreed to RELEASE AND FOREVER DISCHARGE the Releasees from any
legal action arising out of the Executive’s employment relationship with the
Company and the termination of that employment relationship; and

(b) That the Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which the Executive
acknowledges is adequate and satisfactory to him and which the Executive
acknowledges is in addition to any other benefits to which the Executive is
otherwise entitled; and

(c) That the Executive has been and is hereby advised in writing to consult with
an attorney prior to signing this Agreement; and

(d) That the Executive does not waive rights or claims that may arise after the
date this Agreement is executed; and

(e) That the Company has provided the Executive with a period of [twenty-one
(21)] or [forty-five (45)] days within which to consider this Agreement, and
that the Executive has signed on the date indicated below after concluding that
this Separation of Employment Agreement and General Release is satisfactory; and

(f) The Executive acknowledges that this Agreement may be revoked by within
seven (7) days after execution, and it shall not become effective until the
expiration of such seven (7) day revocation period. In the event of a timely
revocation by the Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder or under Section 2(b) of the
Separation Agreement.

[SIGNATURE PAGE FOLLOWS]

 

A-4



--------------------------------------------------------------------------------

Intending to be legally bound hereby, the Executive and the Company executed the
foregoing Separation of Employment Agreement and General Release this
            day of             ,             .

 

 

    Witness:  

 

Executive         CONSOL Energy Inc.       By:  

 

    Witness:  

 

Name:         Title:        

 

A-5